Title: To Thomas Jefferson from John Ellison, 17 January 1806
From: Ellison, John
To: Jefferson, Thomas


                        
                            Sir,
                            Bordeaux Jany. 17th. 1806
                        
                        My friends in America have promised to use their influence in endeavoring to procure me the Title of Vice
                            Consul of the United States in this City;—which office I take the Liberty of soliciting—
                        The Vice-President, to whom my family is known, will give any information that may be deemed necessary,
                            relative to the titles we may have to your attention—
                        The only end, I hope to obtain, is being exempted from onerous taxes—If in return I can be of service to my
                            Country and fellow Citizens, my efforts shall never be wanting.—I am well acquainted with most European Languages, have resided, and been well connected, in many Cities of
                            Europe.—I could wish to be employ’d in some Diplomatic capacity. If an occasion should present, I flatter myself few of my
                            Countrymen possess superior advantages for such employ.—
                        I am excited by no other motive, than an ardent desire of distinguishing myself in the service of my Country,
                            in a Career, which I concieve, most congenial to my talents and acquirements.—
                        Hoping you will excuse this boldness I have the honor to be, Sir, with sentiments of high respect Your Most
                            Obedient & very humble Servant
                        
                            John G. Ellison
                            
                            Doctor of Medicine
                            Native of Poughkeepsie
                            in the State of New York.
                        
                    